Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Pursuant to an Appeal Conference held on 5/26/21, the previous office action is withdrawn and a new office action is issued herein. The prior art rejection now includes claims 16-25. The rejection is only made to the extent the claims can be interpreted since they are indefinite for the reasons already indicated. See the last office action. That is to say in the prior art rejection of claims 16-25 all features of the claims that are not features of the combination of the blank and liner in the claim preamble are only interpreted as reciting intended uses of the blank and liner to the extent possible. Additionally, some commentary in the office action as a whole has been changed since it appears based on applicant’s arguments in the Brief that the examiner’s positions were susceptible to being misconstrued, and in fact they were misconstrued by the applicant. 
The elected invention is the invention of Group I (claims 1-7 and 10-25 drawn to the combination of a blank and a liner for forming a package), and the elected species is the species of Group 5 (represented by Figs 25-37). Claims 8-9 and 26-31 remain withdrawn from further consideration. Claims 1-7 and 10-25 are again examined on their merits as being drawn to the elected invention and species. 
The Terminal Disclaimer filed on 4/27/20 has been Approved. Accordingly, the double patenting rejection set forth in the office action of 3/16/20 has been obviated.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-7 and 10-25 are finally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Subject matter in the claims that was not described in the specification so as to show possession of the claimed invention by the applicant is the claim limitation added to claim 1 in the Amendment filed 4/27/20 wherein the liner is: 
“disposed on an interior surface of the blank”
In Brief applicant argues treats the rejection as if it were an objection for lack of specification antecedent basis for the claimed subject matter. As pointed out in the examiner’s responses to the interior surface of blank 203 of elected Fig 25), is provided by the description in specification [0036] of the interior surface of blank 3 of non-elected Fig 1. More specifically, the applicant argues that the description in [0036] lines 1-2 of “As shown in Fig. 1, the liner 5 is disposed on an interior surface of the blank 3 so that the portions of the liner that are covered by the blank 3 are drawn in phantom”, coupled with the teaching in specification [0051] that “package 207 and components thereof are similar to the previous embodiments of the disclosure and like or similar features are indicated with like or similar reference numbers”, provides an adequate description under the law of the interior surface of blank 203.
The examiner disagrees. Moreover, since the gist of applicant’s argument is that the specification mentions the claim limitation in question, and this is sufficient, it is apparent that applicant may not 
This issue is compounded when extrapolated to the elected embodiment, since it appears that the specification description of Figs 25-37 does not even mention an interior surface of blank 203. Certainly  applicant’s arguments referring to Fig 1, appear to confirm that no interior surface of blank 203 is even mentioned in specification [0051]-[0059]. Look at blank 203 in Figs 25-29. It has some similarities with blank 3, but it is also quite different in some respects. Per the application disclosure, and as with blank 3, it is reasonable to presume that applicant intends for a particular surface of the blank 203 to be on the interior when the blank is folded, and that this is the surface encompassed by the claimed “interior surface of the blank”. However, looking at Fig 25 alone (because there is no further specification description of the feature) how does one know which surface applicant exactly does specification [0036] lines 1-2 contain the answer?
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-25 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 is indefinite because it cannot be properly interpreted given the lack of adequate written description of the feature indicated above. What does applicant mean by an interior surface of the blank of intended to form or the blank?
Additionally, claims 16-25 are indefinite for the reasons following. The examined claims are drawn to the combination of a blank and a liner for forming a package for holding a product at least as set forth in the claim preambles. Thus, what appears to be claimed is the combination of a blank and liner, and that combination is functionally claimed as being for the purpose of forming some package to hold some product. Note that contrary to some of the applicant’s latest arguments, the examiner is not holding that there is anything wrong with this functional language. 
However, per the application specification text, the bottom marginal portion of the liner 205 in Fig 28 is folded over to form the pouch 208 in Fig 29. For example only, and not by way of limitation see [0055] and [0056]. Thus, the pouch in applicant’s disclosure is an article originally beginning as a liner, but in which the liner has been folded at least once. The pouch is therefore a different article than the liner. 
Notwithstanding its preamble, claim 16 is further limited by reference to the pouch. More specifically, claim 16 requires that the pouch (which is formed from the claimed combination) can receive the product between the bottom marginal portion and the central portion. This is a limitation on the combination of the blank and liner that is made in terms of the pouch, not a further limitation that requires additional structure or function of the combination of the blank and liner in the claim preamble as would be expected. In other words, claim 16 does not require that the combination in its preamble has this further structural element or can perform this further function, but instead refers to the pouch and one or more of its functions as a further limitation in the body of the claim. This raises the question whether the pouch is also structurally part of the claim. 
the pouch being for at least partially receiving the product between the bottom marginal portion (a feature of the liner) and the central portion (a feature of the liner) when the package is formed”. For these reasons claim 16 is further indefinite because it is not clear based on what the claim requires whether what is claimed is the combination of a blank and a liner, or the combination of a blank a liner and a pouch/package formed from the blank and liner.
Additionally, an article cannot be a liner and a pouch formed from the liner at the same time, yet such an article appears to be what claim 16 and its dependents encompass based on the way the claims are drafted. The claim is indefinite for this reason also. See also the 
Claims 17-25 are indefinite because of their dependency on claim 16 and because features in these claims add to the issues indicated in the same ways indicated. Thus, claim 17 adds a requirement that the pouch have gussets forming a bottom of the pouch. Then claim 18 further limits the gussets of the pouch bottom while also referring back to the liner. Why? (As an aside a gusset in the relevant art is not a feature of a flat article such as liner 205 in Fig 28. Instead, a gusset is a term that is consistent with the pouch structure of Fig 29. For example, see Moriz et al. (2016/0083161) at [0045] or Lin et al (2010/0266223) at [0039] and [0048]. Accordingly what a flat article such as liner 205 in Fig 28 has are more accurately described as gusset panels (ie. panels that form a gusset, as can be more clearly appreciated by reference to specification [0036] and panels 51 in non-elected Fig 1). See also claim 18. The combination, and more specifically the liner thereof, has gusset panels not a gusset yet. Additionally, as would be understood by one of ordinary skill in the art these gusset panels are defined by gusset folds or fold lines (ie. fold lines along which the flat article is folded to form a gusset in the resulting pouch). Again refer to claim 18. Therefore, the  specifications references to 252 in Fig 28 as being a gusset is not in keeping with the use of that term in the art, is confusing, and adds to the issues discussed herein (regarding whether the claims recite a liner  as shown in Fig 28 or a pouch as shown in Fig 29)).
the pouch have an opening but that this opening of the pouch extends between the bottom edge and the central portion of the liner. What is being claimed, a liner, a pouch, some sort of hybrid of the two?
Look at claim 25, in yet another example. It also recites “…the pouch comprises an opening..” and also requires that the pouch extends generally perpendicular to the longitudinal axis of the blank adjacent the central portion of the liner. In another example, see the same in claim 24 including that the pouch extends perpendicular to the longitudinal axis of the blank. Are we considering a liner and blank combination, or an article that somehow has features of a liner and blank combination and features of a pouch/package? What kind of article is that? Then see similar in claims 20-23. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-7 and 10-25 are finally rejected under 35 U.S.C. 103 as being unpatentable over Andrews (1,896,601). Andrews discloses most of the elements of the claims including a combination comprising a blank. The combination is at least capable of all of the claimed functions, such as forming a package that can hold some product as functionally recited in the claim preambles.
Thus, the claimed blank can be the band as shown, for example, in Fig 7. The first portion can be end 11 and the second portion can be end 14. The first locking feature can be a tongue 13 (such as one of the tongues in portion 18) and the second locking feature can be notch 17. Additionally the plurality of lateral fold lines can be two or more of scores 15 in the second portion. Therefore, the male locking tab can be a tongue 13 and the female locking feature can be notch 17. Tongues 13 are formed by cuts (slots 12), and one edge of notch 17 can be the claimed locking edge.

Regarding the claim 1 amendment wherein in addition to at least partially overlapping the blank, the liner is required to be disposed on an interior surface of the blank the reference meets the claim limitation 
Andrews is also applied to the claims slightly differently. Regarding claim 1, it would also have been obvious to dispose the liner of Andrews on any surface of the reference blank in order to conveniently provide the liner and the blank together, for example, prior to the use of these products consecutively to form a package or construction to hold some product or the bread as shown in Andrews Fig 1. In other words, it would have been obvious to provide a liner and blank together overlapped as claimed with the liner on either surface of 
For example, regarding claim 1 line 1 the blank of Andrews modified with a liner as described above and with the two overlapped, can be used to form some pouch and ultimately a package for holding some product as functionally required in claim 1 line 1. In a further example with reference to the claim 1 amendment, the liner can be wrapped around some product and then the blank can be wrapped around the liner. Thus, the liner can be said to be disposed on the interior surface of the blank in the overlapped structure comprising the two.
Regarding claim 15 (that is entirely functional), the liner of Andrews can be used  to form some pouch (is for forming a pouch) as for at least partially receiving the product) as also functionally claimed when the package is formed from the blank and the liner. 
Likewise regarding claim 16, the liner can be folded as claimed to form a pouch and the pouch can receive product as claimed between the bottom marginal portion and the central portion of the former liner as best understood.
Same for the other dependent claims that all recite functions of the claimed combination. The combination of modified Andrews (having the blank and liner) is capable of all of the claimed functions.
Regarding claimed structure, Andrews may also not disclose that the male locking tab comprises a curved edge as recited in dependent claim 10 or that the female locking opening comprises a generally curved edge as recited in claim 13. Same for the protrusion and cut of claim 14. On the other hand these features are conventional as shown by the prior art of record, including the formation at the far left end of .
Applicant's arguments filed 2/12/20 have been fully considered but they are not persuasive. The examiners comments from the last office action are incorporated herein in their entirety by reference.
Additionally, regarding the 112 first paragraph rejection, applicant argues as if the rejection were an objection for lack of specification antecedent bases for claimed features. Therefore the argument is rejected (since what is at issue is a rejection not an objection for lack of specification antecedent bases for claimed structure).
Regarding applicant’s arguments that the examiner is ignoring parts of the claims, this is also clearly not the case. As is abundantly clear from the examiners comments in the office actions in this application, what the examiner has pointed out over and again is that 
In connection with the above, applicant argues that the claims are not indefinite because “any features of claims 16-25 referencing a package or pouch inform and provide context to constructs which the claimed blank and liner are configured to form, thereby covering properties of the claimed combination of a blank and liner”. See page 38 of the Brief, first full paragraph thereof. But what does this mean exactly with regard to the claim features and the prior art? It sounds as if applicant is arguing without specifically so stating that the examiner should grant applicant a patent for features of the package and pouch that are recited in the claims even though the package and pouch are not claimed. In response, applicant is reminded that as stated above it is by now ell settled that features that are not claimed may not be relied upon by the applicant in support of patentability. Therefore, applicant’s argument in bold text above is not convincing.

To summarize, what has clearly happened during the prosecution of the subject application is that pursuant to the restriction and election of species requirements, applicant elected claims that were confusing in the above noted respects and that were found to read on the prior art. Regarding 35 USC 112, the claim preambles appeared to recite a combination comprising a blank and a liner, but the claims appeared to be further limited (structurally and functionally) by references in the bodies thereof to features that were not features of either the blank or the liner. In response to 112 rejections being issued in the first office action for these reasons, applicant amended the claims in such a way that the issues were not avoided. In fact, some claims were amended such that they added indefiniteness, and the few words added, combined with the indefiniteness clearly did not avoid pouch (a separate feature than the liner of the combination to which the claim is directed) comprises an opening extending between the bottom edge and the central portion of the liner, while adding a few words to the claim that attempt to suggest that these features are recited only functionally. So ,  simply rewords the claim while carefully leaving the same problematic claim limitations intact, and then files a Brief arguing that it is the Office that is injecting ambiguity into the claims, while intimating but not specifically arguing that the claims should be allowed for the noted claim limitations because the prior art does not specifically disclose them. How can this be convincing?
On top of this, notice the issue with the amendment to claim 1, the independent claim. In general, a structure that is a blank has no interior or exterior surface because it is a planar structure. It is not until the blank is folded into a container that such surfaces are defined. This appears to be true in the subject application. That is to say there is a question based upon the way the application is drafted what the interior surface of applicants blank is as opposed to what the interior surface of applicant’s construct (folded blank) is. So in view of these 
One more thing in the above regard. The examiner notes that as indicated above, elected Fig 28 is described in [0055] as showing a liner 205. Therefore, it is reasonable to conclude based on this part of the specification that the term liner as used in the application by applicant applies to the structure as shown in Fig 28 (that is flat). Specification [0056] is consistent in that it teaches that folding of the flat liner liner and pouch have been treated consistent with the specification Detailed Description by the examiner to date, and applicants arguments have not suggested that the examiner has misinterpreted what the applicant intends by liner and pouch. Now look at specification [0024] and [0025] in what is the Brief Description Of The Drawings. Fig 28 is a plan view of a preform of a liner? Fig 29 is an exterior view of the liner formed from the preform of Fig 28? How does this square with the Detailed Description in at least [0055] and [0056] as discussed above. Does Fig 28 show a preform of a liner or a liner? Does Fig 29 show a pouch or a liner formed from the preform, the liner to form a pouch? Assuming Fig 29 shows a liner per [0025] what is the structure of the pouch? So what exactly do the recitations in the claims of liner and pouch
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 




/JACOB K ACKUN/Primary Examiner, Art Unit 3736